Citation Nr: 1542364	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  98-04 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of cerebrovascular accident (CVA) as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for residuals of CVA on any basis other than as secondary to service-connected diabetes mellitus, to include as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and/or diabetes mellitus.

4.  Whether the Veteran is competent to manage disbursement of funds associated with the payment of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1966 to November 1969.  He received the Vietnam Service Medal, the Combat Action Ribbon, and the Purple Heart Medal, among other awards and decorations.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 1999 rating decision issued by the VA Regional Office (RO) in Detroit, Michigan.  The RO denied service connection for CVA and hypertension as secondary to service-connected PTSD.

In November 1999, the Veteran and his former representative were notified of the date, time, and location of a Board hearing he had requested.  He failed to appear for the hearing, however, and no motion for rescheduling was received.  Accordingly, the request for hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d).

This case was previously before the Board in December 2000, December 2006, and November 2010, when the service connection issues were remanded to the agency of original jurisdiction (AOJ) for additional development.  On each occasion, after taking further action, the AOJ confirmed and continued the prior denial(s) and returned the case to the Board.

In November 2010, the Board remanded the case, in part, so that the Veteran could be issued a statement of the case (SOC) addressing the issue of his entitlement to service connection for CVA as secondary to service-connected diabetes mellitus.  The Board found that the AOJ had denied the claim in March 2006, and that the Veteran had filed a timely notice of disagreement (NOD), but that no SOC had been issued, as required by regulation.  See 38 C.F.R. §§ 19.26, 19.29; Manlincon v. West, 12 Vet. App. 238 (1999).

Upon further review, the Board finds that the issue of the Veteran's entitlement to service connection for a CVA as secondary to service-connected diabetes mellitus does not constitute a new claim for which a separate NOD, SOC, and substantive appeal are required.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Rather, it represents another legal theory whereby service connection for a CVA might be established.  As such, it is part of parcel of the appeal of the May 1999 rating decision that was previously perfected.  Consequently, and because the AOJ has expanded consideration of the Veteran's hypertension claim to include service connection for hypertension as secondary to service-connected diabetes mellitus, the issues developed for appeal have been recharacterized as set forth above, on the title page.

In addition to the three issues for which an appeal has been perfected, the Board notes that more recently, in September 2014, the Veteran submitted an NOD with regard to a May 2014 rating decision finding him incompetent to manage disbursement of funds associated with the payment of VA benefits.  Thus far, he has not been furnished a statement of the case (SOC) with respect to that issue.  See, e.g., 38 C.F.R. § 19.29.  This matter is discussed in further detail, below.

The Board notes that, in addition to the paper claims file, there are also electronic (Virtual VA and Veterans Benefits Management System (VBMS)) paperless claims files associated with the Veteran's claims.  The electronic files contain additional evidence-including a July 2015 brief from the Veteran's representative, the Veteran's September 2014 NOD, and additional VA treatment records-which the Board has reviewed.

The Board's present decision is limited to an adjudication of issue #1, as enumerated above.  For the reasons set forth below, the remaining issues (#2, 3, and 4) are being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

The evidence is at least in relative equipoise as to whether the residuals of CVA are proximately due to or the result of service-connected diabetes mellitus.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of CVA as secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for residuals of CVA.  He maintains, in pertinent part, that such residuals are proximately due to, or the result of, service-connected diabetes mellitus.

Under applicable law, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, the evidence reflects that the Veteran is service connected for, among other things, diabetes mellitus.  The medical evidence also reflects that the Veteran suffers from residuals of CVA.  As such, the presence of current disability is conceded.

With respect to the relationship between current CVA residuals and diabetes mellitus, the record contains opinions from at least five VA medical professionals that support the conclusion that residuals of CVA are proximately due to or the result of service-connected diabetes mellitus.  In January 2002, a VA examiner (a psychiatrist) opined that the Veteran's CVA was likely the result of high blood pressure and diabetes.  In February 2006, another VA examiner opined that the Veteran's CVA was at least as likely as not aggravated by diabetes, inasmuch as diabetes is a known risk factor for stroke.  A December 2009 VA examiner likewise opined that the Veteran's CVA represented a "complication" of his diabetes; and in March 2011 two VA examiners, in separate reports, opined that it was at least as likely as not that the cause of the Veteran's CVA included diabetes, and that the residuals of CVA were aggravated by diabetes.  It was noted, in part, that the Veteran's diabetes was not well controlled, and that risk factors for small vessel disease included diabetes.  The Board finds these conclusions persuasive.

The Board acknowledges that the aforementioned opinions do not contain a precise assessment of the degree to which diabetes has played a role in causing the Veteran's CVA, or aggravating the residuals thereof.  However, inasmuch as the claim here in question was filed prior to October 10, 2006, the additional evidentiary burdens set out in the current version of 38 C.F.R. § 3.310 (amended effective October 10, 2006), pertaining to the establishment of baseline and current level of severity, are not applicable.  See Claims Based on Aggravation of a Nonservice-Connected Disability, 71 Fed. Reg. 52,744 (Sept. 7, 2006) (Dates); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (proscribing the application of changes in law to pending claims where doing so would have impermissible retroactive effects).

Following a review of the record, the Board is satisfied that the criteria for entitlement to service connection for CVA as secondary to diabetes mellitus have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for residuals of CVA as secondary to service-connected diabetes mellitus is granted; to this extent, the appeal is allowed.


REMAND

Although the Veteran's award of service connection for diabetes mellitus is effective from September 19, 2004, the record reflects that he filed his claim for service connection for residuals of CVA as secondary to PTSD years earlier, in August 1998.  Therefore, the Board's award of service connection for residuals of CVA as secondary to service-connected diabetes may not result in a full grant of the benefit sought on appeal.  As such, the matter of his entitlement to service connection for residuals of CVA as secondary to PTSD remains in appellate status, together with the matter of his entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and/or diabetes mellitus.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).  As to these issues, the Board finds that additional development is required.

The record on appeal contains numerous records of the Veteran's treatment through VA medical facilities in Ann Arbor, Battle Creek, Detroit, and Grand Rapids, Michigan.  However, there are significant chronological gaps in the record; most notably, between December 1991 and August 1997, and between December 1998 and August 2002.  In addition, the record reflects that he may have received relevant treatment at other VA facilities located in Albany, New York and Holyoke, Massachusetts.  See VA clinical record dated May 18, 2006.  This needs to be investigated.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The evidence of record also appears to reflect that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) due, at least in part, to PTSD.  See VA PTSD examination dated March 8, 2011 (noting that the Veteran had at that time been on Social Security for the last two years); VA clinical record dated January 11, 2008 (indicating that the Veteran requested a letter about his PTSD to send to SSA).  Although the AOJ received a negative reply in connection with a request for SSA records in 2005, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the more recent award.  Because those records could contain information pertinent to the issues remaining on appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The record further reflects that relevant records of private treatment may still be outstanding.  Specifically, the record reflects that the Veteran received relevant treatment at St. Mary's, perhaps as early as 1980, and that he was treated for complaints of chest pain at Blodgett Hospital, in Grand Rapids, Michigan, sometime in 2008.  Because this evidence, if obtained, could also bear on the outcome of the Veteran's appeal, efforts should be made to procure it.  See, e.g., 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

In addition, because the case is being remanded, another effort should be made to obtain relevant records of treatment from Butterworth Hospital in November and December 1997, inasmuch as those records have been identified by examiners as being potentially dispositive of the Veteran's claim for service connection for CVA as secondary to PTSD.  Efforts should also be made to obtain and associate with the record a copy of a missing supplemental SOC (SSOC) that was apparently issued to the Veteran in April or May 2009, as set out in the Board's November 2010 remand.  Thereafter, if the expanded record contains additional evidence that bears on the medical relationship between PTSD and hypertension, PTSD and residuals of CVA, and/or hypertension and diabetes, arrangements should be made to obtain further medical opinion evidence with respect to these matters.

Finally, as discussed above, the Veteran has filed a timely NOD with respect to the AOJ's determination that he is incompetent to manage disbursement of funds associated with the payment of VA benefits.  See Introduction, supra.  To date, no SOC as to that issue has been furnished.  In Manlincon, the United States Court of Appeals for Veterans Claims (Court) held that when an appellant files a timely NOD as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the issue for the issuance of an SOC.

For the reasons stated, this case is REMANDED for the following actions:

1.  Locate and associate with the claims file a copy of the SSOC that was apparently issued to the Veteran in April or May 2009.  If a copy of the SSOC cannot be located, that fact should be documented in the claims file.

2.  Ask the Veteran to provide a release for relevant records of treatment from St. Mary's (from perhaps as early as 1980), Butterworth Hospital (from November and December 1997), and Blodgett Hospital (from 2008), and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues remaining on appeal.  If he provides the necessary releases, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making that award, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

4.  Take action to ensure that all relevant records of the Veteran's treatment through VA medical facilities in Ann Arbor, Battle Creek, Detroit, and Grand Rapids, Michigan are associated with the claims file, including, but not limited to, any and all non-electronic (i.e., typed or hand-written) clinical records, progress notes, and/or reports of hospitalization, whether or not they have been archived, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

5.  Take action to ensure that all relevant records of the Veteran's treatment through VA medical facilities in Albany, New York and Holyoke, Massachusetts are associated with the claims file, including, but not limited to, any and all non-electronic (i.e., typed or hand-written) clinical records, progress notes, and/or reports of hospitalization, whether or not they have been archived, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

6.  If, as a result of the foregoing development, additional evidence is received that bears on the medical relationship between PTSD and hypertension, PTSD and residuals of CVA, and/or hypertension and diabetes, make arrangements to have the claims file reviewed by an appropriate examiner for purposes of providing a supplemental medical opinion with respect to the following questions:

a.  Is it at least as likely as not (i.e., is it 50 percent or more probable) that the Veteran's CVA was caused by, or residuals thereof were aggravated by, his service-connected PTSD?

b.  Is it at least as likely as not that the Veteran's hypertension was caused by, or has been aggravated by, his service-connected PTSD and/or diabetes mellitus?

In providing the foregoing opinions, the examiner should consider and discuss the prior opinions of record on these issues, to include an entry in a November 1998 VA clinical record to the effect that the Veteran had hypertension secondary to PTSD by history; observations on VA psychiatric evaluation in December 1998, to the effect that constant hyperarousal due to PTSD increased the Veteran's blood pressure and ultimately resulted in vascular disease; a December 2001 VA opinion to the effect that it was unlikely that the Veteran's CVA was related to PTSD; a January 2002 VA psychiatric opinion to the effect that the Veteran's vascular difficulties were not caused or aggravated by PTSD; an April 2002 opinion from a VA cardiologist, to the effect that, in light of incomplete evidence, it was unclear whether the Veteran's PTSD led to his CVA; a September 2002 opinion from another VA cardiologist, to the effect that, based on an incomplete record, it was possible that chest pain from PTSD may have led to a November 1997 cardiac catheterization, which then led to a stroke; an August 2005 opinion from another VA cardiologist, to the same effect; a February 2006 VA opinion to the effect that hypertension was not likely related to diabetes; a December 2008 opinion from a VA psychiatric examiner, to the effect that the hypertension and CVA could be at least as likely as not related to the Veteran's combat experiences; the observation by a December 2009 VA examiner that the Veteran's hypertension was not a complication of his diabetes; and March 2011 opinions from two VA examiners, to the effect that it is unlikely that the Veteran's hypertension is related to PTSD or diabetes mellitus.

If consultation with one or more specialists is deemed necessary, that should be accomplished.  A complete medical rationale for all opinions expressed must be provided.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, issues #2 and 3, as enumerated on the title page, should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

8.  Unless the claim is resolved by granting the benefit sought, or the NOD is withdrawn, furnish an SOC to the Veteran and his representative, in accordance with 38 C.F.R. § 19.29, concerning the matter of whether the Veteran is competent to manage disbursement of funds associated with the payment of VA benefits.  The issue should be certified to the Board for appellate review if, and only if, a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


